     Case 8:21-cv-00216-TPB-CPT Document 1 Filed 01/28/21 Page 1 of 11 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISON

AUSTIN SCHAFF,
on behalf of himself and on behalf of
all others similarly situated,

         Plaintiff,

v.                                                            Case No.:

ROBINHOOD MARKETS, INC.,
ROBINHOOD FINANCIAL LLC, and                                  DEMAND FOR JURY TRIAL
ROBINHOOD SECURITIES, LLC.,

      Defendant.
__________________________________/

              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

         Named Plaintiff Austin Schaff (“Plaintiff”), files this Class Action Complaint against

Defendants Robinhood Markets, Inc., Robinhood Financial LLC and Robinhood Securities, LLC,

(collectively “Robinhood”) and states as follows.

                                         INTRODUCTION

         1.     Named Plaintiff Austin Schaff is an adult citizen of Florida and resides in

Hillsborough County, Florida.

         2.     At all times material hereto, Plaintiff Austin Schaff acquired the Robinhood mobile

phone application and utilized the same to acquire, trade and hold securities in Florida.

         3.     Defendant Robinhood Markets, Inc. is a financial services holding company

incorporated in Delaware, whose subsidiaries provide financial and investment services via an

internet/cloud-based platform that is also available on mobile phones. Its subsidiary, Defendant

Robinhood Financial LLC, is a full service securities firm engaged in the retail sale of securities and

various other financial products. Its subsidiary, Defendant Robinhood Securities, LLC, is a full

                                                  1
  Case 8:21-cv-00216-TPB-CPT Document 1 Filed 01/28/21 Page 2 of 11 PageID 2



service securities firm engaged in the retail sale of securities and various other financial products.

Defendants Robinhood Markets, Inc., Robinhood Financial LLC, and Defendant Robinhood

Securities, LLC, provide internet and mobile phone based securities sales and services to

approximately 10 million customers and/or users.

         4.    On January 28, 2021, Robinhood banned “buying” shares of GameStop Corp

(“GME”).

         5.    At the time Plaintiff owned thousands of dollars’ worth of GME stock and options.

         6.    Robinhood’s banning of trading shares of GME caused the GME stock price to drop

significantly. Robinhood also cancelled millions of dollars in orders, causing further harm to the

stock.

         7.    Plaintiff suffered a tangible injury in the form of economic loss due to Robinhood’s

banning of trading shares of GME.

         8.    As a result of these violations, Plaintiff seeks statutory penalties, injunctive relief,

attorneys’ fees, costs and expenses, and other appropriate relief as set forth herein and provided by

law.

                           JURISDICTION, VENUE, AND PARTIES

         9.    This Court has original jurisdiction over this matter under the Class Action Fairness

Act and 28 U.S.C. §1332. This is a putative class action in which: (1) there are 1 million or more

members in the Class; 2) at least some members of the proposed class have different citizenship

from at least one Defendant and the claims of the proposed class members exceed $5,000,000.00

in the aggregate.

         10.   Venue is appropriate as: Robinhood Securities, LLC, has a headquarters in this

district; Defendants conduct business in this district; a substantial part of the events and omissions


                                                   2
  Case 8:21-cv-00216-TPB-CPT Document 1 Filed 01/28/21 Page 3 of 11 PageID 3



that give rise to the claims alleged herein occurred in this district; and brokerage records

related to sale of securities and its books and records are maintained and administered in this

district

                                    FACTUAL ALLEGATIONS

           11.   Robinhood provides “commission-free” trades in stocks, funds and options using

an internet/cloud-based platform for individual customers and/or users.

           12.   It offers these services to its customers and/or users through its mobile phone

based application as an alternative to the traditional financial services provided in person, over

the telephone or on the Internet.

           13.   On January 28, 2021, Robinhood blocked Plaintiff and the putative class members

he seeks to represent from trading GME.

           14.   In the days and weeks prior to this traders, like Plaintiff, had noticed that the short

interest on the stock relative to the float was somewhere between 140-250%.

           15.   In layman’s terms, when someone shorts the stock, they borrow it from a brokerage

and sell the stock right away, and when they want to exit their position they buy the stock back and

give it back to the brokerage. If the stock goes down in that time frame they make money, if it goes

up they lose money.

           16.   There were roughly 70M shares of stock shorted with only approximately 40M

shares of the stock available. Traders saw an opportunity for a short squeeze to force those shorts

to have to buy back their shares at much higher prices

           17.   As a result of this analysis, which was readily available to the public, GME had

been skyrocketing for two weeks. Many “Reddit” users also made it known that large Wallstreet

hedge funds had “bet against” GME, and many took issue that that position.


                                                   3
  Case 8:21-cv-00216-TPB-CPT Document 1 Filed 01/28/21 Page 4 of 11 PageID 4



        18.      At approximately 1:00 a.m. EST on January 28, 2021, Plaintiff received an email

stating he was no longer able to buy options contracts on GME but was still able to close out (or

sell) his existing positions.

        19.      At some time around 7:00 a.m. EST on January 28, 2021, Robinhood issued the

same restriction to purchasing common stock of GME.

        20.      GME went from trading around the $450 mark at 7 a.m. down to 126 at 11:19 a.m.,

causing common stock shareholders a greater than 70% loss of value. As a large percentage of

Robinhood users own GME, and virtually all Robinhood users being retail traders, there was no

way for Plaintiff and the putative class members to participate in a free market.

        21.      Obviously, due to Robinhood’s GME restrictions, because Robinhood users could

not buy GME but only sell it, there were more sellers in the market and the price went down.

        22.      This negatively affected Plaintiff and the putative class members portfolio’s, as well

as the value of the stock for the other shareholders of the 40M of GME common stock.

        23.      In sum, this is blatant market manipulation by Robinhood which artificially caused

the price of the stock to drop while large hedge funds could profited handsomely.

        24.      According to a Robinhood’s website, the restriction was explained as follows:

        Our mission at Robinhood is to democratize finance for all. We’re proud to have
        created a platform that has helped everyday people, from all backgrounds, shape
        their financial futures and invest for the long term. We continuously monitor the
        markets and make changes where necessary. In light of recent volatility, we are
        restricting transactions for certain securities to position closing only, including
        $AAL, $AMC, $BB, $BBBY, $CTRM, $EXPR, $GME, $KOSS, $NAKD, $NOK,
        $SNDL, $TR, and $TRVG. We also raised margin requirements for certain
        securities. Amid significant market volatility, it’s important as ever that we help
        customers stay informed. That’s why we’re committed to providing people with
        educational resources. We recently revamped and expanded Robinhood Learn to
        help people take advantage of the hundreds of financial resources we offer and
        educate themselves, including how to make sense of a volatile market. In 2020, more
        than 3.2 million people read our articles through Robinhood Learn. We’re
        committed to helping our customers navigate this uncertainty. We fundamentally

                                                   4
  Case 8:21-cv-00216-TPB-CPT Document 1 Filed 01/28/21 Page 5 of 11 PageID 5



       believe that everyone should have access to financial markets. We’re humbled to
       have helped many people invest in the markets for the first time. And we’re
       determined to provide new and experienced investors with the tools and resources
       to help them invest responsibly for their long-term financial futures.

       25.      From far its purported mission statement of “democratiz[ing] finance for all, upon

information and belief Robinhood’s intent to shut down the trading is to protect its own position,

and its big-money Wallstreet allies like Melvin Capital and Citadel Securities. This is classic market

manipulation.

       26.      Indeed, GME was trading below $20 earlier this month.

       27.      Because GME stock prices have raised significantly, large financial institution

investors have been forced to “cover their bets” so-to-speak by buying the stock at the higher prices,

increasing the stock even further.

       28.      Following Robinhood’s announcement as to the GME trading restrictions, the GME

stock price has since dropped to $226 per share, inflicting serious economic harm on investors like

Plaintiff, and the putative class members he seeks to represent.

       29.      As explained by one source, “the surge in GameStop’s value inflicted devastating

losses on Wall Street’s hedge funds, which had bet massive sums of money that the video games

retailer would fail. Short sellers lost $14.3 billion on Wednesday alone, according to data firm S3

Partners, with one fund, Melvin Capital, requiring nearly $3 billion in bailout money from friendly

firms to avoid bankruptcy.”          https://www.rt.com/usa/513935-robinhood-market-manipulation-

gamestop/

       30.      Importantly, “[one of the firms that bailed out Melvin Capital, Citadel Securities,

also facilitates trades made on Robinhood, working as a sort of middleman between the app and

Wall Street’s exchanges.” Id.

       31.      In sum, upon information and belief Robinhood is manipulating the market to assist
                                                   5
    Case 8:21-cv-00216-TPB-CPT Document 1 Filed 01/28/21 Page 6 of 11 PageID 6



Citadel which, in turn, helps Robinhood.

        32.        And while Robinhood’s website claims that “market volatility” is the reason for its

GME trading restrictions, Robinhood only did so after Wall Street insiders demanded something be

done about the amateur traders’ “manipulation” of GameStop stock.

        33.        Even the White House is reportedly monitoring the situation. 1

        34.        As the above-cited article went on to explain and quote from other sources, “ ‘It's

hard to find market manipulation more flagrant than this.”

        35.        Not only that, members of both U.S. political parties have been discussing the

actions taken by Robinhood at issue in this lawsuit, including, for example, U.S. Senator Ted Cruz,

R-Texas, 2 and Rep. Rashida Tlaib, D-Mich., a member of the financial services committee, who

called Robinhood’s move “beyond absurd” and demanding a hearing on “Robinhood’s market

manipulation. 3

        36.        Based on the foregoing Plaintiff brings this putative class action seeking damages

and injunctive relief against Robinhood.

                                   CLASS ACTION ALLEGATIONS

        37.       Plaintiff brings this action as a class action pursuant to the Federal Rules of Civil

Procedure on behalf of the following persons:

        All Robinhood users in the United States who owned GME securities as of January
        28, 2021.

        38.       Plaintiff is a member of the Class he seeks to represent. Plaintiff acquired the



1
  https://markets.businessinsider.com/news/stocks/robinhood-removes-gamestop-amc-reddit-wallstreetbets-fueled-
stock-rally-gme-2021-1-1030015292
2
  (“AOC, Ted Cruz, Ro Khanna and other lawmakers criticized Robinhood after it restricted trading in GameStop and
other companies targeted by the irreverent WallStreetBets Reddit forum.”
https://www.cnbc.com/2021/01/28/gamestop-cruz-ocasio-cortez-blast-robinhood-over-trade-freeze.html.
3
  https://www.cnbc.com/2021/01/28/gamestop-cruz-ocasio-cortez-blast-robinhood-over-trade-freeze.html.
                                                        6
  Case 8:21-cv-00216-TPB-CPT Document 1 Filed 01/28/21 Page 7 of 11 PageID 7



Robinhood mobile phone application and utilized the same to acquire, trade and hold GME shares.

       39.     Numerosity: The Class is so numerous that joinder of all Class members is

impracticable. On information and belief thousands of individuals satisfy the definition of the Class.

       40.     Typicality: Plaintiff’s claims are typical of the Class. All class members suffered the

same economic harm with respect to their GME holdings.

       41.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Class

members, he has no interests antagonistic to the class, and has retained counsel experienced in

complex class action litigation.

       42.     Commonality: Common questions of law and fact exist as to all members of the Class

and predominate over any questions solely affecting individual members of the Class.

       43.     Class Members do not have an interest in pursuing separate individual actions

against Defendant, as the amount of each Class Member’s individual claims is relatively small

compared to the expense and burden of individual prosecution. Class certification also will obviate

the need for unduly duplicative litigation that might result in inconsistent judgments concerning

Defendant’s practices.

       44.     Moreover, management of this action as a class action will not present any likely

difficulties. In the interests of justice and judicial efficiency, it would be desirable to concentrate

the litigation of all Class Members’ claims in a single action.

       45.     Plaintiff intends to send notice to all Class Members to the extent required the

Federal Rules of Civil Procedure. The names and addresses of the Class Members are available

from Defendant’s records, as well as from Defendant’s third-party administrator.

                          CLASS CLAIM I FOR RELIEF
              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

       46.      Plaintiff and class members adopt and incorporate paragraphs 1-8, and 11-36, in

                                                   7
  Case 8:21-cv-00216-TPB-CPT Document 1 Filed 01/28/21 Page 8 of 11 PageID 8



full.

        47.      Defendants breached their implied warranty of merchantability by failing to

provide a trading platform that is acceptable and reasonably fit for the ordinary purposes for

which it was being contracted, in this case, for including but not limited to: the purchase and sale

of GME stocks.

        48.      Defendants are merchants with respect to the kind of goods at issue, as

Defendants are broker-dealers engaging in the securities markets.

        49.      Plaintiff and class members have all been damaged in a similar manner due to

Defendants breach of implied warranty of merchantability.

        50.      Plaintiff requests relief as hereinafter described.

                                 CLASS CLAIM II FOR RELIEF
                                        NEGLIGENCE

        51.     Plaintiff and class members adopt and incorporate paragraphs 1-8, and 11-36, in full.

        52.     Defendants owed a duty to Plaintiff and class members to exercise reasonable care

in maintaining and supporting Defendants’ internet/cloud-based trading platform so that Plaintiff

and class members would not be adversely affected by Defendants’ unilateral decision

to halt purchasing or trading GME.

        53.      This duty includes, inter alia, designing, maintaining, and allowing for buying and

trading to ensure Defendants do not manipulate the market and, in turn, cause economic harm to its

customers, like Plaintiff and the putative class members.

        54.      Defendants had a duty to provide a system and platform free from market

manipulation.

        56.      Defendants breached their duty to exercise reasonable care in safeguarding and

protecting Plaintiff’s and other class members’ assets from market manipulation by virtue of halting

                                                   8
  Case 8:21-cv-00216-TPB-CPT Document 1 Filed 01/28/21 Page 9 of 11 PageID 9



all buying or trading of GME on its app on January 28, 2021.

       57.          Defendants further breached their duty by failing to provide adequate support to

the trading platform to ensure that it could continue tofunction during an uptick in trading volume

and user engagement.

       58.          Plaintiff and class members have all been damaged in a similar manner due to

Defendants’ negligence.

       59.          Defendants’ negligence was the direct and proximate cause of the damages

suffered by Plaintiff and the other class members

                                       PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that this Court find in favor of them and the

Class of similarly situated individuals and against Defendants as follows:

               a.        Certify this case as a class action;

               b.        Designate Plaintiff as Class Representative;

               c.        Designate Plaintiffs’ counsel of record as Class Counsel;

               d.        Order appropriate equitable relief to remedy the inappropriate conduct;

               e.        Award Plaintiff and all others similarly situated the full value of all

                         damages sustained now or in the futures as a result of Defendants’ conduct;

               f.        Award Plaintiff and all others similarly situated all damages, interest and

                         attorneys’ fees recoverable under applicable laws;

               g.        Award Plaintiff and all others similarly situated punitive damages,

                         compensatory and other damages;

               h.       Order injunctive relief including but not limited to an Order requiring that

                        Defendants’ allow for buying and trading of GME stock (as well as


                                                     9
Case 8:21-cv-00216-TPB-CPT Document 1 Filed 01/28/21 Page 10 of 11 PageID 10



                   continued selling), as well as requiring Defendants to implement adequate

                   redundancy or backup processes to ensure that should a system outage occur

                   there is another avenue for customers and/or users to access, control and

                   trade their cash, securities and/or other property.

            i.     Award Plaintiff and all others similarly situated any and all other relief as

                   this Court deems just and proper; and

            j.     That this matter be tried by a jury.

     Dated this 28th day of January, 2021.

                                             Respectfully submitted,




                                             BRANDON J. HILL
                                             Florida Bar Number: 37061
                                             LUIS A. CABASSA, P.A.
                                             Florida Bar Number: 0053643
                                             WENZEL FENTON CABASSA, P.A.
                                             1110 North Florida Ave., Suite 300
                                             Tampa, Florida 33602
                                             Main: 813-224-0431
                                             Facsimile: 813-229-8712
                                             Email: bhill@wfclaw.com
                                             Email: lcabassa@wfclaw.com
                                             Email: gnichols@wfclaw.com
                                             Attorneys for Plaintiffs

                                             And

                                             CHAD A. JUSTICE
                                             Florida Bar Number: 121559
                                             Justice for Justice LLC
                                             1205 N Franklin St., Suite 326
                                             Tampa, Florida 33602
                                             Direct No. 813-566-0550
                                             Facsimile: 813-566-0770
                                             E-mail: chad@getjusticeforjustice.com
                                             Attorneys for Plaintiff

                                                10
Case 8:21-cv-00216-TPB-CPT Document 1 Filed 01/28/21 Page 11 of 11 PageID 11



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 28th day of January, 2021, the foregoing was

electronically filed with the Clerk of Court via the CM/ECF system which will send a copy to all

counsel of record.




                                           BRANDON J. HILL




                                              11
